Exhibit 10.01

 

ADVISORY AGREEMENT

 

among

 

SURYA GLOBAL HORIZONS, LLC,

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

and

 

SOLAISE CAPITAL MANAGEMENT LLP

 

 

Dated as of August 1, 2011

 

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

Table of Contents

 

 

 

Page

 

 

 

1.

Regulatory Status

1

2.

Undertakings in Connection with Offering of Units

2

3.

Duties of the Trading Advisor

3

4.

Trading Advisor Independent

4

5.

Commodity Broker; Floor Brokers

4

6.

Allocation of Company Assets to Trading Advisor; Allocation of Receipts and
Charges

5

7.

Fees

6

8.

Term and Termination

7

9.

Right to Advise Others; Uniformity of Acts and Practices

8

10.

Speculative Position Limits

9

11.

Additional Undertakings by the Trading Advisor

9

12.

Representations and Warranties

9

13.

Entire Agreement

12

14.

Indemnification

12

15.

Assignment

14

16.

Amendment; Waiver

14

17.

Severability

14

18.

Notices

14

19.

Governing Law

15

20.

Consent to Jurisdiction

15

21.

Remedies

15

22.

Promotional Material

16

23.

Confidentiality

16

24.

Survival

16

25.

Counterparts

16

26.

Headings

16

 

 

 

Appendix A - List of Authorized Traders

A-1

 

 

Appendix B — List of Commodity Interests Traded by Trading Advisor

B-1

 

 

Appendix C - Commodity Trading Authority

C-1

 

 

Appendix D - Acknowledgment of Receipt of Disclosure Document

D-1

 

 

Appendix E — FSA Rules Provisions

E-1

 

i

--------------------------------------------------------------------------------


 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”), made as of this 1 day of August 2011,
among SURYA GLOBAL HORIZONS, LLC, a Delaware limited liability company (the
“Company”), BLACKROCK INVESTMENT MANAGEMENT LLC, a Delaware limited liability
company and the manager of the Company (the “Manager”), and SOLAISE CAPITAL
MANAGEMENT LLP, a limited liability partnership incorporated in England and
Wales (the “Trading Advisor”);

 

W I T N E S S E T H:

 

WHEREAS, the Company trades, buys, sells or otherwise acquires, holds or
disposes of forward contracts, futures contracts for commodities, financial
instruments and currencies on United States and foreign exchanges, any rights
pertaining thereto and any options thereon or on physical commodities and
engages in all activities incident thereto (the foregoing forms of investment
being collectively referred to herein as “commodity interests”);

 

WHEREAS, the sole holder of interests in the Company as of the date hereof,
BlackRock Global Horizons I, LP (the “Fund”), is now offering Units of Limited
Partnership Interest in the Fund (“Units”) for sale to investors in an offering
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”), pursuant to Section 4(2) thereof and Rule 506 under Regulation D
promulgated thereunder, as described in the Fund’s Confidential Private
Placement Memorandum (the “Memorandum”) that has been filed with the Commodity
Futures Trading Commission (the “CFTC”) and the National Futures Association
(the “NFA”) pursuant to the Commodity Exchange Act, as amended (the “CEA”), the
commodity pool operator and commodity trading advisor regulations promulgated
under the CEA by the CFTC (the “Commodity Regulations”), and NFA rules
promulgated under the CEA (the “NFA Rules”);

 

WHEREAS, the Fund had previously sold Units publicly pursuant to an effective
registration under the 1933 Act.  Such public offering was discontinued in 1998,
and the Units now being offered are the same class of equity securities as the
outstanding Units;

 

WHEREAS, the Trading Advisor is engaged in the business of, among other things,
making trading decisions on behalf of investors in the purchase and sale of
certain commodity interests; and

 

WHEREAS, the Company desires the Trading Advisor, upon the terms and conditions
set forth herein, to act as a trading advisor for the Company and to make
commodity interests investment decisions for the Company with respect to the
Company’s assets from time to time, and the Trading Advisor desires to so act;

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:

 

1.                                       Regulatory Status

 

The Trading Advisor is authorized and regulated by the FSA and agrees to be
bound by and comply with Appendix E (including its Schedules) which sets out
certain regulatory provisions in relation solely to the Trading Advisor.

 

1

--------------------------------------------------------------------------------


 

2.                                       Undertakings in Connection with
Offering of Units.

 

(a)                                  Undertakings by the Trading Advisor.  The
Trading Advisor agrees to use its best efforts to cooperate with the Fund and
the Manager in amending the Memorandum, including without limitation by
providing, as promptly as may be reasonably practicable, all information (if
any) regarding the Trading Advisor and its principals which the Manager
reasonably believes to be necessary or advisable to include in the Memorandum,
as the same may be amended from time to time; provided, that nothing herein
shall require the Trading Advisor to disclose any proprietary or confidential
information related to its trading programs, systems or strategies or to its
clients.

 

(b)                                 Certain Defined Terms.  As used in this
Agreement, the term “principal” shall have the same meaning given to such term
in Section 4.10(e) of the Commodity Regulations, and the term “affiliate” shall
mean an individual or entity (including a stockholder, director, officer,
employee, agent, or principal) that directly or indirectly controls, is
controlled by, or is under common control with any other individual or entity.

 

(c)                                  Use of Memorandum and Other Solicitation
Material.  Neither the Trading Advisor, its principals nor any of its employees,
affiliates or agents, the employees, affiliates or agents of such affiliates, or
their respective successors or assigns shall use, publish, circulate or
distribute the Memorandum (including any amendment or supplement thereto) or any
related solicitation material nor shall any of the foregoing engage in any
marketing, sales or promotional activities in connection with the offering of
Units, except as may be requested by the Manager and agreed to by the Trading
Advisor.

 

(d)                                 Updated Performance Information.  At any
time while Units continue to be offered and sold, at the written request of the
Fund or the Manager, the Trading Advisor, at its own expense, shall promptly
provide the Fund and the Manager with complete and accurate performance
information (in form and substance consistent with Section 4.35 of the Commodity
Regulations and the NFA Rules) reflecting the actual performance of the accounts
directed by the Trading Advisor up to the latest practicable date (consistent
with Section 4.35 of the Commodity Regulations) prior to the date of the
Memorandum as amended or supplemented, together with any reports or letters
relating to such performance data received from accountants and in the
possession of the Trading Advisor.

 

(e)                                  Access to Books and Records.  Upon at least
seven days’ notice to the Trading Advisor, the Company or the Manager shall have
the right to have access to the Trading Advisor’s offices in order to inspect
and copy such books and records during normal business hours as may enable them
to verify the accuracy and completeness of or to supplement as necessary the
data furnished by the Trading Advisor pursuant to Section l(d) of this Agreement
or to verify compliance with the terms of this Agreement (subject to such
restrictions as the Trading Advisor may reasonably deem necessary or advisable
so as to preserve the confidentiality of proprietary information concerning such
trading systems, methods, models, strategies and formulas and of the identity of
the Trading Advisor’s clients).

 

2

--------------------------------------------------------------------------------


 

3.                                       Duties of the Trading Advisor.

 

(a)                                  Speculative Trading.  The Trading Advisor
agrees to act as the sole trading advisor for the Company.  The Trading Advisor
and the Company agree that in managing the assets of the Company, the Trading
Advisor shall utilize its Systematic Program (the “Program”) as described under
the heading “Investment Objective and Approach” in the prospectus (the
“Prospectus”) of Solaise Systematic Fund Limited, as amended from time to time
(the “Investment Objective”).  The Systematic Program shall target a long range
volatility of 14-16%, as measured by annualized standard deviation.  The Company
agrees and acknowledges that at any given time the annualized standard deviation
may fall outside this range.  The Trading Advisor may utilize a different
program to the Program in respect of the Company only with the prior written
consent of the Company.  Except as provided otherwise in this Section 3, the
Trading Advisor shall have sole and exclusive authority and responsibility for
directing the investment and reinvestment of the Company’s assets utilizing the
Program in accordance with the “Investment Objective and Approach” section of
the Propsectus and as refined and modified from time to time in the future in
accordance herewith, for the period and on the terms and conditions set forth
herein.  Only those individuals currently employed by the Trading Advisor and
listed in Appendix A are permitted to implement trades for the Company unless
otherwise agreed in writing between the Company and the Trading Advisor. 
Notwithstanding the foregoing, the Company or the Manager may override the
trading instructions of the Trading Advisor to the extent necessary:  (i) to
fund any distributions or redemptions of Units to be made by the Fund; (ii) to
pay the Company’s or the Fund’s expenses; and/or (iii) to comply with
speculative position limits; provided that the Company and the Manager shall
permit the Trading Advisor three days in which to liquidate positions for the
purposes set forth in clauses (i)-(ii) prior to exercising its override
authority.  The Trading Advisor will have no liability for the results of any of
the Manager’s interventions in (i)-(iii), above.

 

The Company and the Manager both specifically acknowledge that in agreeing to
manage the Company, the Trading Advisor is not making any guarantee of profits
or of protections against loss.

 

The Trading Advisor shall give the Company and the Manager prompt written notice
of any proposed material change in the Program or the manner in which trading
decisions are to be made or implemented and shall not make any such proposed
material change with respect to trading for the Company without having given the
Company and the Manager at least 7 days’ prior written notice of such change. 
The addition and/or deletion of commodity interests from the Company’s portfolio
managed by the Trading Advisor shall not be deemed a change in the Trading
Advisor’s trading approach and prior written notice to the Company or the
Manager shall not be required therefor, except as set forth in section 3(b)
below; provided that with respect to the Company, the Trading Advisor may trade
a different program to the Program in managing the Company only with the prior
written consent of the Manager.

 

(b)                                 List of Commodity Interests Traded by the
Trading Advisor.  The Trading Advisor shall provide the Company and the Manager
with a complete list of commodity interests which it intends to trade on the
Company’s behalf.  All commodity interests other than regulated futures
contracts and options on regulated futures contracts traded on a qualified board
or exchange in the United States shall be listed on Appendix B to this
Agreement.  The addition of commodity interests (other than forward contracts on
foreign currencies) to the Company’s

 

3

--------------------------------------------------------------------------------


 

portfolio managed by the Trading Advisor as set forth in Appendix B to this
Agreement shall require prior written notice to the Company or the Manager and
an amendment to Appendix B.

 

(c)                                  Investment of Assets Held in Securities and
Cash.  Notwithstanding any provision of this Agreement to the contrary, the
Company and the Manager, and not the Trading Advisor, shall have the sole and
exclusive authority and responsibility with regard to the investment,
maintenance and management of the Company’s assets other than in respect of the
Trading Advisor’s trading of the Company’s assets in commodity interests.

 

(d)                                 Trading Authorization.  Prior to the
Company’s acceptance of trading advice from the Trading Advisor in accordance
with this Agreement, the Company shall deliver to the Trading Advisor a trading
authorization in the form of Appendix C hereto appointing the Trading Advisor as
an agent of the Company and attorney-in-fact for such purpose.

 

(e)                                  Delivery of the Prospectus.  The Trading
Advisor shall, during the term of this Agreement, deliver to the Company a copy
of the Prospectus and any amendments thereto for the Program promptly following
preparation, and the Manager on behalf of the Company shall, if requested, sign
the Acknowledgment of Receipt of Disclosure Document in the form of Appendix D
hereto, for the initial document so delivered.

 

(f)                                    Trade Reconciliations.  The Trading
Advisor acknowledges its obligation to review its commodity interest positions
on a daily basis and to notify the Company and the Manager promptly of any
errors committed by the Trading Advisor or any trade which the Trading Advisor
believes was not executed in accordance with its instructions and which cannot
be promptly resolved. The Trading Advisor will use its own systems to evaluate
trade and portfolio information until it receives the necessary information from
the Company, upon which time the Trading Advisor will use the information from
the Company to evaluate the trade and portfolio information.

 

(g)                                 Trade Information.  The Trading Advisor
shall use commercially reasonable efforts to provide trade information to State
Street Bank and Trust Company by electronic file by 4:30 p.m. on the date of any
trade made on behalf of the Company.

 

4.                                       Trading Advisor Independent.

 

For all purposes of this Agreement, the Trading Advisor shall be deemed to be an
independent contractor and shall have no authority to act for or represent the
Company in any way and shall not otherwise be deemed to be an agent of the
Company.  Nothing contained herein shall create or constitute the Trading
Advisor and any other trading advisor for the Company, the Fund or the Manager
as a member of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, nor shall this Agreement be
deemed to confer on any of them any express, implied, or apparent authority to
incur any obligation or liability on behalf of any other.  The parties
acknowledge that the Trading Advisor has not been an organizer or promoter of
the Fund.

 

5.                                       Commodity Broker; Floor Brokers.

 

(a)                                  Clearing of All Trades.  The Trading
Advisor shall clear orders for all commodity interest transactions for the
Company through such commodity broker or brokers as

 

4

--------------------------------------------------------------------------------


 

the Company shall designate from time to time in its sole discretion (the
“Clearing Broker”).  The Trading Advisor will not, without the consent of the
Manager, trade on a “give up” basis through floor brokers not associated with
the Clearing Broker.  The Manager will review and approve or disapprove all
executing brokers proposed by the Trading Advisor for the Company’s account. 
The Manager agrees that it will only disapprove a proposed executing broker
suggested by the Trading Advisor for cause and that, if an executing broker is
approved, the Company will not hold the Trading Advisor liable for any error or
breach of contract by any such executing broker, barring negligence, wilful
default or fraud on the part of the Trading Advisor.  Even if such floor brokers
receive the Manager’s consent to execute trades on behalf of the Company, all
such trades will be “given-up” to be carried by the Clearing Broker.  The
Trading Advisor shall receive copies of all daily and monthly brokerage
statements for the Company directly from the Clearing Broker.

 

The parties acknowledge that the Trading Advisor has no authority or
responsibility for selecting a commodity broker or dealers or for the
negotiation of brokerage commission rates.  If necessary for the Trading Advisor
to trade pursuant to the Program, the Company shall provide adequate dealing
lines of credit for the Trading Advisor to place orders for spot and forward
currency contracts on behalf of the Company.

 

(b)                                 Forward Trading.  All forward trades for the
Company shall be executed through the forward dealer(s) (which may be affiliates
of the Manager) designated by the Manager, provided that at the request of the
Trading Advisor, the Manager may consent to some other forward trading
arrangement, which consent shall not be unreasonably withheld.  The Trading
Advisor shall use such other banks or dealers only for what the Trading Advisor,
in good faith, believes to be good cause.

 

(c)                                  Floor Brokerage.  Notwithstanding Section
5(a) of this Agreement, the Trading Advisor may place orders for commodity
interest transactions for the Company through floor brokers selected by the
Trading Advisor, and approved by the Manager, such approval not to be
unreasonably withheld.  Such floor brokers shall “give up” all trades on behalf
the Company to the Clearing Broker for clearance.

 

The brokerage and floor commissions, “give-up” fees and other transaction costs
charged by any floor broker to effect Company transactions shall be subject to
the approval of the Manager, such approval not to be unreasonably withheld
provided that such fees and transaction costs are competitive with the Clearing
Broker’s standard rates.

 

6.                                       Allocation of Company Assets to Trading
Advisor; Allocation of Receipts and Charges.

 

(a)                                  The Manager has allocated a portion of the
Fund’s assets to the Company to be managed in accordance with the terms of this
Agreement.  The Manager may, in its sole discretion, reallocate Fund assets by
contributing to or withdrawing amounts from the Company as of any month-end.

 

(b)                                 Gains and receipts (e.g., trading profits
and, in some instances, interest income), losses and charges (e.g., trading
losses, incentive fees, brokerage commissions) specific to the Company shall be
allocated entirely to the Company.  Gains and receipts, losses and

 

5

--------------------------------------------------------------------------------


 

charges not specific to (i) the Company or (ii) any other company or account
held by the Fund and managed by a specific trading advisor, shall be allocated
among all of the companies and accounts of the Fund managed by the different
trading advisors, including the Company, pro rata based on the beginning of
month value of each such company and account after reduction for account
specific charges.  The value of the Company after taking into account all
realized and unrealized gains and losses is the Company’s “Mark-to-Market
Value.”

 

(c)                                  The value of the Company determined by
deducting from the Company’s Mark-to-Market Value all charges and reserves
(including but not limited to the Company’s pro rata share of Fund distribution
fees, transfer agent fees, administrator’s fees and the Manager’s Sponsor Fee)
except any charges or accruals for the fees provided for in Section 7 is the
Company’s “Net Asset Value Before Fees.”

 

7.                                       Fees.

 

(a)                                  Management Fee.  By approximately ten
business days of each calendar month-end, the Company will pay the Trading
Advisor a Management Fee equal to [                ]* of the Company’s month-end
Net Asset Value Before Fees.  The resulting balance after payment of the
Management Fee is the Company’s “Post MF Net Asset Value.”  The Company’s
balance after any further reduction for the Incentive Fee provided for in
Section 6(b) is the Company’s “Net Asset Value.”

 

(b)                                 Incentive Fee.

 

(i)                                             The Company will pay to the
Trading Advisor, on an annual basis (beginning December 31, 2011) (“Incentive
Fee Calculation Date”), an Incentive Fee equal to [           ]* of any New
Trading Profit recognized by the Company as of such Incentive Fee Calculation
Date.

 

(ii)                                          Subject to the adjustments
contemplated below, New Trading Profit equals any increase in the Mark-to-Market
Value of the Company as of the current Incentive Fee Calculation Date over the
High Water Mark attributable to the Company.  New Trading Profit will be
calculated prior to reduction for any accrued Incentive Fees [              ]*.

 

(iii)                                       The High Water Mark attributable to
the Company shall be equal to the highest Net Asset Value of the Company (for
avoidance of doubt, after reduction for the Incentive Fee then paid), as of any
preceding Incentive Fee Calculation Date.  The High Water Mark shall be
increased dollar-for-dollar by any capital allocated to the Company and
decreased proportionately when capital is reallocated away from the Company
(other than to pay expenses).  The proportionate reduction made as a result of a
reallocation shall be calculated by multiplying the High Water Mark in effect
immediately prior to such reallocation by the fraction the numerator of which is
the Net Asset Value of the Company immediately following such

 

6

--------------------------------------------------------------------------------


 

reallocation and the denominator of which is the Net Asset Value of the Company
immediately before such reallocation.

 

(iv)                                      If an Incentive Fee is paid as of an
Incentive Fee Calculation Date, the High Water Mark is reset to the Net Asset
Value of the Company immediately following such payment.

 

(v)                                         When there is an accrued Incentive
Fee at the time any reallocation from the Company is made, the Incentive Fee
attributable to such reallocation will be paid.  Such Incentive Fee shall be
determined by multiplying the Incentive Fee that would have been paid had the
date of the reallocation been an Incentive Fee Calculation Date by the fraction
the numerator of which is the amount of the reallocation and the denominator of
which is the Post MF Net Asset Value of the Company immediately prior to the
reallocation, in each case prior to reduction for the accrued Incentive Fee. 
Such Incentive Fee will be paid from and reduce the amount of the reallocation.

 

(vi)                                      Interest income shall not be included
in any of the foregoing calculations.  For the avoidance of doubt, no Incentive
Fee shall be payable on any interest income earned by the Company.

 

(vii)                                   Termination of this Agreement shall be
treated as an Incentive Fee Calculation Date.

 

8.                                       Term and Termination.

 

(a)                                  Term and Renewal.  This Agreement shall
continue in effect until December 31, 2011.  Thereafter, this Agreement shall be
automatically renewed for successive one-year periods, on the same terms, unless
terminated by either the Trading Advisor or the Company upon 90 days’ notice to
the other party.

 

(b)                                 Termination.  Notwithstanding Section 8(a)
hereof, this Agreement shall terminate:

 

(i)                                             immediately if the Company shall
terminate and be dissolved in accordance with the Limited Liability Company
Agreement or otherwise;

 

(ii)                                          at the discretion of the Manager
as of the end of any month;

 

(iii)                                       at the discretion of the Trading
Advisor, as of the following month-end, should any of the following occur:  (1)
the assets managed by the Trading Advisor decrease to less than $10,000,000 at
the close of business on any day; or (2) the Trading Advisor has determined to
cease managing any customer accounts pursuant to the Program;

 

(iv)                                      at the discretion of the Trading
Advisor as of the end of any month upon 90 days’ prior written notice to the
Manager; or

 

(v)                                         immediately if the Trading Advisor
ceases to be authorized by the FSA or otherwise ceases to be able to fulfil its
obligations hereunder due to any change in applicable laws.

 

7

--------------------------------------------------------------------------------


 

(c)                                  On termination of this Agreement, the
Trading Advisor shall be entitled to receive all fees and other monies accrued
up to the date of such termination.

 

(d)                                 Termination of this Agreement shall be
without prejudice to the completion of transactions already initiated.  Such
transactions will be completed by the Trading Advisor as soon as practicable.

 

(e)                                  Notwithstanding any termination of this
Agreement by the Manager pursuant to Section 8b(ii), Sections 14 and 23 shall
survive for a period of one year following the date of such termination.

 

9.                                       Right to Advise Others; Uniformity of
Acts and Practices.

 

(a)                                  During the term of this Agreement, the
Trading Advisor and its affiliates shall be free to advise other investors as to
the purchase and sale of commodity interests, to manage and trade other
investors’ commodity interests accounts and to trade for and on behalf of their
own proprietary commodity interests accounts.  However, under no circumstances
shall the Trading Advisor or any of its affiliates favor any commodity interests
account directed by any of them (regardless of the date on which they began or
shall begin to direct such account) over the Company’s account, giving due
consideration to the trading program which the Manager has requested the Trading
Advisor to trade on behalf of the Company.  For purposes of this Agreement, the
Trading Advisor and its affiliates shall not be deemed to be favoring another
commodity interests account over the Company’s account if the Trading Advisor or
its affiliates, in accordance with specific instructions of the owner of such
account, trade such account at a degree of leverage or in accordance with
trading policies which shall be different from that which shall normally be
applied to substantially all of the Trading Advisor’s other accounts or if the
Trading Advisor or its affiliates, in accordance with the Trading Advisor’s
money management principles, shall not trade certain commodity interests
contracts for an account based on the amount of equity in such account.

 

(b)                                 The Trading Advisor understands and agrees
that it and its affiliates shall have a fiduciary responsibility to the Company
under this Agreement.

 

(c)                                  At the request of the Company, the Trading
Advisor and its affiliates shall promptly make available to the Company (if
available to it without unreasonable efforts) copies of the normal daily,
monthly, quarterly and annual, as the case may be, written reports reflecting
the performance of all commodity pool accounts advised, managed, owned or
controlled by the Trading Advisor and similar written information, including
monthly account statements, reflecting to the performance of all other commodity
interest accounts advised, managed, owned or controlled by the Trading Advisor
or its affiliates, with respect to which account reports shall not be required
to be delivered to the owners thereof pursuant to the CEA (subject to the need
to preserve the confidentiality of proprietary information concerning the
Trading Advisor’s trading systems, methods, models, strategies and formulas and
the identity of the Trading Advisor’s clients).  At the request of the Company,
the Trading Advisor or its affiliates shall promptly deliver to the Company a
satisfactory written explanation, in the judgment of the Company, of the
differences, if any, in the performance between the Company’s account and such
other commodity interest accounts traded utilizing the same program or portfolio
(subject to the need to preserve the confidentiality of proprietary information
concerning the Trading Advisor’s

 

8

--------------------------------------------------------------------------------


 

trading systems, methods, models, strategies and formulas and the identity of
the Trading Advisor’s clients).

 

10.                                 Speculative Position Limits.

 

If the Trading Advisor (either alone or aggregated with the positions of any
other person if such aggregation shall be required by the CEA, the CFTC or any
other regulatory authority having jurisdiction) shall exceed or be about to
exceed any applicable regulatory limits or any limits imposed by law in any
commodity interest traded for the Company, the Trading Advisor shall promptly
take such action as the Trading Advisor may deem fair and equitable to comply
with the limits, and shall promptly deliver to the Company a written explanation
of the action taken to comply with such limits.  If such limits are exceeded by
the Company, the Manager may require the Trading Advisor to liquidate positions
as required.

 

11.                                 Additional Undertakings by the Trading
Advisor.

 

Neither the Trading Advisor nor its employees, affiliates or agents, the
stockholders, directors, officers, employees, principals, affiliates or agents
of such affiliates, or their respective successors or assigns shall:  (a) use or
distribute for any purpose whatsoever any list containing the names and/or
residential addresses of and/or other information about the Limited Partners of
the Fund; nor (b) directly solicit any Limited Partner of the Fund for any
business purpose whatsoever (unless such Limited Partner is already a client of
the Trading Advisor).

 

12.                                 Representations and Warranties.

 

(a)                                  The Trading Advisor hereby represents and
warrants to the other parties as follows:

 

(i)                                             The Trading Advisor is an entity
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization and in good standing in each other jurisdiction
in which the nature or conduct of its business requires such qualification and
the failure to be duly qualified would materially affect the Trading Advisor’s
ability to perform its obligations under this Agreement.  The Trading Advisor
has full corporate, partnership or limited liability company (as the case may
be) power and authority to perform its obligations under this Agreement.

 

(ii)                                          This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Trading Advisor and
constitutes a valid, binding and enforceable agreement of the Trading Advisor in
accordance with its terms.

 

(iii)                                       The Trading Advisor has all
applicable governmental, regulatory and commodity exchange licenses and
approvals and has effected all filings and registrations with governmental and
regulatory agencies required to conduct its business and to act as described
herein or required to perform its obligations hereunder and the performance of
such obligation will not violate or result in a breach of any provision of the
Trading Advisor’s certificate of incorporation, by-laws or any agreement,
instrument, order, law or regulation binding on the Trading Advisor.

 

9

--------------------------------------------------------------------------------


 

(iv)                                      To the best of the Trading Advisor’s
knowledge, after due and careful inquiry, the Trading Advisor’s implementation
of its trading program on behalf of the Company will not infringe any other
person’s copyrights, trademark or other property rights.

 

(v)                                         The execution and delivery of this
Agreement, the incurrence of the obligations herein set forth and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Trading Advisor is
bound or any order, rule or regulation application to the Trading Advisor of any
court or any governmental body or administrative agency having jurisdiction over
the Trading Advisor.

 

(vi)                                      Other than as may have been disclosed
in writing to the Manager by the Trading Advisor, there is not pending, or to
the best of the Trading Advisor’s knowledge threatened, any action, suit or
proceeding before or by any court or other governmental body to which the
Trading Advisor is a party, or to which any of the assets of the Trading Advisor
is subject, which might reasonably be expected to result in any material adverse
change in the condition, financial or otherwise, business or prospects of the
Trading Advisor. The Trading Advisor has not received any notice of an
investigation or warning letter from NFA or CFTC regarding non-compliance by the
Trading Advisor with the CEA or the regulations thereunder.

 

(vii)                                   Assuming the accuracy of the Manager’s
representation in subsection 12(b)(vii) below, management by the Trading Advisor
of an account for the Company in accordance with the terms hereof will not
require any registration under (except where applicable under any available
exemption), or violate any of the provisions of, the Investment Advisers Act of
1940 (assuming that the Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Company Act”)).

 

(b)                                 The Manager hereby represents and warrants
to the other parties as follows:

 

(i)                                             The Manager is duly organized
and validly existing and in good standing under the laws of its jurisdiction of
formation and in good standing under the laws of each other jurisdiction in
which the nature or conduct of its business requires such qualification and the
failure to so qualify would materially adversely affect the Manager’s ability to
perform its obligations hereunder.

 

(ii)                                          The Manager has the power and
authority under applicable law to perform its obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Manager and constitutes a
legal, valid and binding agreement of the Manager enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Manager is bound or any
order, rule or regulation applicable to the Manager of any court or any
governmental body or administrative agency having jurisdiction over the Manager.

 

10

--------------------------------------------------------------------------------


 

(v)                                         There is not pending, or, to the
best of the Manager’s knowledge threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Manager is a
party, or to which any of the assets of the Manager is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Manager or is required to
be disclosed pursuant to applicable CFTC regulations.

 

(vi)                                      The Manager has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder (including, without limitation, registration as a commodity pool
operator under the CEA and membership in NFA as a commodity pool operator), and
the performance of such obligations will not contravene or result in a breach of
any provision of its certificate of incorporation, by-laws or any agreement,
order, law or regulation binding upon it.  The principals of the Manager are
duly registered as such on the Manager’s commodity pool operator Form 7-R
registration.

 

(vii)                                   The Company is not an “investment
company” within the meaning of the Company Act.

 

(c)                                  The Company represents and warrants to the
other parties as follows:

 

(i)                                             The Company is duly organized
and validly existing and in good standing as a limited liability company under
the laws of the State of Delaware and in good standing under the laws of each
other jurisdiction in which the nature or conduct of its business requires such
qualification and the failure to so qualify would materially adversely affect
the Company’s ability to perform its obligations hereunder.

 

(ii)                                          The Company has the limited
liability company power and authority under applicable law to perform its
obligations hereunder.

 

(iii)                                       This Agreement has been duly and
validly authorized, executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company enforceable in accordance with
its terms.

 

(iv)                                      The execution and delivery of this
Agreement, the incurrence of the obligations set forth herein and the
consummation of the transactions contemplated herein will not constitute a
breach of, or default under, any instrument by which the Company is bound or any
order, rule or regulation applicable to the Company of any court or any
governmental body or administrative agency having jurisdiction over the Company.

 

(v)                                         There is not pending, or, to the
best of the Company’s knowledge, threatened, any action, suit or proceeding
before or by any court or other governmental body to which the Company is a
party, or to which any of the assets of the Company is subject, which might
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business or prospects of the Company or which is
required to be disclosed pursuant to applicable CFTC regulations.

 

11

--------------------------------------------------------------------------------


 

(vi)                                      The Company has all governmental,
regulatory and commodity exchange approvals and licenses, and has effected all
filings and registrations with governmental agencies required to conduct its
business and to act as described herein or required to perform its obligations
hereunder and the performance of such obligations will not contravene or result
in a breach of any provision of its certificate of formation, limited liability
company agreement or any other agreement, order, law or regulation binding upon
it.

 

(d)                                 The foregoing representations and warranties
shall be continuing during the entire term of this Agreement and, if at any
time, any event shall occur which would make any of the foregoing
representations and warranties of any party no longer true and accurate, such
party shall promptly notify the other parties.

 

13.                                 Entire Agreement.

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters referred to herein, and no other agreement, verbal or
otherwise, shall be binding as between the parties unless it shall be in writing
and signed by the party against whom enforcement is sought.

 

14.                                 Indemnification.

 

(a)                                  The Company shall indemnify, defend and
hold harmless the Trading Advisor and its affiliates and their respective
directors, officers, shareholders, employees and controlling persons from and
against any and all losses, claims, damages, liabilities (joint and several),
costs and expenses (including any investigatory, legal and other expenses
incurred in connection with, and any amounts paid in, any settlement; provided
that the Company shall have approved such settlement) resulting from a demand,
claim, lawsuit, action or proceeding relating to any of such person’s actions or
capacities relating to the business or activities of the Company pursuant to
this Agreement; provided that the conduct of such person which was the subject
of the demand, claim, lawsuit, action or proceeding did not constitute
negligence, willful default or fraud.  The termination of any demand, claim,
lawsuit, action or proceeding by settlement shall not, in itself, create a
presumption that the conduct in question was not undertaken in good faith and in
a manner reasonably believed to be in, or not opposed to, the best interests of
the Company.

 

(b)                                 The Trading Advisor shall indemnify, defend
and hold harmless the Company, the Manager, their respective affiliates and
their respective directors, officers, shareholders, employees and controlling
persons from and against any and all losses, claims, damages, liabilities (joint
and several), costs and expenses (including any reasonable investigatory, legal
and other expenses incurred in connection with, and any amounts paid in, any
settlement; provided that the Trading Advisor shall have approved such
settlement) resulting from a demand, claim, lawsuit, action or proceeding of the
Trading Advisor or any of its respective officers, directors or employees
relating to the business or activities of such person under this Agreement
provided:  the action or omission of such person which was the subject of the
demand, claim, lawsuit, action or proceeding constituted negligence willful
default or fraud.

 

12

--------------------------------------------------------------------------------


 

(c)                                  The Trading Advisor, its officers,
employees and members shall not be liable to the Company and its officers,
directors or members or to any of their successors or assigns for:

 

(i)                                     any reduction in the value of the
Company, or any costs liabilities and expenses suffered by the Company save to
the extent that such losses arise from or in connection with the negligence,
willful default or fraud of the Trading Advisor; or

 

(ii)                                  any act or omission of any person, firm or
company through whom transactions are affected for the Company’s account, any
placement agent, any clearing broker and/or custodian or any other party having
custody or possession of the Company’s assets from time to time, or any
clearance or settlement system save to the extent that such act or omission
arise from or in connection with the negligence, willful default or fraud of the
Trading Advisor.

 

(d)                                 The foregoing agreements of indemnity shall
be in addition to, and shall in no respect limit or restrict, any other remedies
which may be available to an indemnified party.

 

(e)                                  Notwithstanding the foregoing, no party
shall be liable to indemnify any other person with respect to special, indirect,
consequential, punitive or exemplatory damages, loss profits or loss of
business.

 

(f)                                    Any indemnification required by this
Section 14 unless ordered or expressly permitted by a court, shall be made by
the indemnifying party only upon a determination by independent legal counsel
mutually agreeable to the parties hereto in a written opinion that the conduct
which is the subject of the claim, demand, lawsuit, action or proceeding with
respect to which indemnification is sought meets the applicable standard set
forth in this Section 14.

 

(g)                                 In the event that a person entitled to
indemnification under this Section 14 is made a party to an action, suit or
proceeding alleging both matters for which indemnification may be due hereunder
and matters for which indemnification may not be due hereunder, such person
shall be indemnified only in respect of the former matters.

 

(h)                                 Promptly after receipt by any of the
indemnified parties under this Agreement of notice of any demand, claim,
lawsuit, action or proceeding, the indemnified party shall notify the
indemnifying party in writing of the commencement thereof if a claim for
indemnification in respect thereof is to be made under this Agreement.  Except
to the extent that the indemnifying party is not materially prejudiced thereby,
the omission so to notify shall relieve the indemnifying party from any
obligation or liability which it may have to any such indemnified party under
this section.  In the event that such demand, claim, lawsuit, action or
proceeding is brought against a person entitled to be indemnified under this
Agreement, and the indemnifying party is notified of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that the indemnifying party may wish, to assume the defense thereof, with
external counsel selected by the indemnifying party and approved by the
indemnified person (provided that approval may not be unreasonably withheld),
and after notice from the indemnifying party to such indemnified person of the
indemnifying party’s election so as to assume the defense thereof, the
indemnifying party shall not be liable to such person under this section for any
legal or other expenses subsequently incurred by such person in

 

13

--------------------------------------------------------------------------------


 

connection with the defense thereof, unless the indemnifying party approves the
employment of separate counsel by such person (it being understood, however,
that the indemnifying party shall not be liable for legal or other expenses of
more than one separate firm of attorneys for all such persons indemnified
hereunder, which firm shall be designated in writing by the Trading Advisor or
the Company, as the case may be).

 

15.                                 Assignment.

 

This Agreement shall not be assigned by any of the parties hereto without the
prior express written consent of the other parties hereto; provided, that either
party may assign this agreement to an affiliate upon prior notice to the other
party.

 

16.                                 Amendment; Waiver.

 

This Agreement shall not be amended except by a writing signed by the parties
hereto.  No waiver of any provision of this Agreement shall be implied from any
course of dealing between the parties hereto or from any failure by either party
hereto to assert its rights hereunder on any occasion or series of occasions.

 

17.                                 Severability.

 

If any provision of this Agreement, or the application of any provision to any
person or circumstance, shall be held to be inconsistent with any present or
future law, ruling, rule or regulation of any court or governmental or
regulatory authority having jurisdiction over the subject matter hereof, such
provision shall be deemed to be rescinded or modified in accordance with such
law, ruling, rule or regulation, and the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those as to
which it shall be held inconsistent, shall not be affected thereby.

 

18.                                 Notices.

 

Any notice required or desired to be delivered under this Agreement shall be in
writing and shall be delivered by courier service, facsimile, postage prepaid
mail or other similar means and shall be effective upon actual receipt by the
party to which such notice shall be directed, addressed as follows (or to such
other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):

 

if to the Company or the Manager:

 

SURYA GLOBAL HORIZONS, LLC

c/o BlackRock Investment Management LLC

40 East 52nd Street

25th Floor

New York, NY 10022

Attn:  Edward A. Rzeszowski

Facsimile:  212-810-8745

 

with a copy to:

 

14

--------------------------------------------------------------------------------


 

BlackRock Investment Management, LLC

Princeton Corporate Campus

800 Scudders Mill Road — Section 1B

Plainsboro, New Jersey  08536

Attn:  Michael Pungello

Facsimile:  609-282-2664

 

with a further copy to:

BlackRock Alternative Advisors

601 Union Street, 56th Floor

Seattle, Washington  98101

Attn:  Larry Gail

Facsimile:  206-225-2684

 

if to the Trading Advisor:

 

Solaise Capital Management LLP

Buchanan House

3 St. James Square

London

SW1Y4U

Attn:  James Walker

Facsimile:  44-207-510-8550

 

19.                                 Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to principles of conflicts of law.

 

20.                                 Consent to Jurisdiction.

 

The parties hereto agree that any action or proceeding arising directly,
indirectly or otherwise in connection with, out of, related to or from this
Agreement, any breach hereof or any transaction covered hereby, shall be
resolved, whether by arbitration or otherwise, within the County of New York,
City of New York, and State of New York.  Accordingly, the parties consent and
submit to the jurisdiction of the federal and state courts and any applicable
arbitral body located within the County of New York, City of New York, and State
of New York.  The parties further agree that any such action or proceeding
brought by any party to enforce any right, assert any claim, or obtain any
relief whatsoever in connection with this Agreement shall be brought by such
party exclusively in federal or state courts, or if appropriate before any
applicable arbitral body, located within the County of New York, City of New
York, and State of New York.

 

21.                                 Remedies.

 

In any action or proceeding arising out of any of the provisions of this
Agreement, the Trading Advisor, the Manager and the Company agree that they
shall not seek any prejudgment equitable or ancillary relief.  Such parties also
agree that their sole remedy in any such action or proceeding shall be to seek
actual monetary damages for any breach of this Agreement;

 

15

--------------------------------------------------------------------------------


 

provided, however, that the Company agrees that the Trading  Advisor and the
Manager may seek declaratory judgment with respect to the indemnification
provisions of this Agreement.

 

22.                                 Promotional Material.

 

None of the parties hereto will make reference to any other such party in
officially filed or publicly or privately distributed material without first
submitting such material to the party so named for approval a reasonable period
of time in advance of the proposed use of such material.

 

23.                                 Confidentiality.

 

During the term of this Agreement and following termination of this Agreement,
each of the Company and the Manager agrees to keep confidential, and not to
divulge to any person or entity other than to those employees of the Company
and/or the Manager who need to know the information in connection with
performing their duties under this Agreement, it being understood that such
persons shall be informed of the confidential nature of such information and be
bound by similar confidentiality undertakings; provided, however, that such
parties may disclose any such information if required by applicable law or
regulation.  Notwithstanding the foregoing, neither the Company nor the Manager
or any of their affiliates, or any employees, officers or directors will use any
information relating to the Trading Advisor or its affiliates (including,
without limitation, the investment transactions of the Portfolio, investment
positions held by the Portfolio or proprietary research and analysis of the
Trading Advisor) for investment purposes nor will investment transactions of the
Portfolio be disclosed to its actual or prospective investors and their
consultants.

 

24.                                 Survival.

 

The provisions of this Agreement shall survive the termination hereof with
respect to any matter arising while this Agreement shall be in effect.

 

25.                                 Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

26.                                 Headings.

 

Headings to sections and subsections in this Agreement are for the convenience
of the parties only and are not intended to be a part of or to affect the
meaning or interpretation hereof.

 

*       *       *       *       *

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned on the day and year first written above.

 

 

SURYA GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

BLACKROCK INVESTMENT MANAGEMENT, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

 

By: SOLAISE CAPITAL MANAGEMENT LLP

 

 

 

 

 

By:

 

 

 

Name: James Walker

 

 

Title: Chief Operating Officer

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

AUTHORIZED TRADERS

 

Ali Nejjar

 

Stephen Burby

 

James Walker

 

Matthew Gilfellon

 

Mark Snelling

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

 

COMMODITY INTERESTS TRADED BY SOLAISE CAPITAL MANAGEMENT LLP

 

The undersigned represents that the following is a complete list of all
commodity interests which the undersigned intends to trade on behalf of SURYA
GLOBAL HORIZONS, LLC other than regulated futures contracts and options on
regulated futures contracts traded on a qualified board of trade or exchange:

 

 

 

Solaise Capital Management LLP

 

 

 

 

 

 

By:

 

 

 

 

Name: James Walker

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

 

Dated as of August 1, 2011

 

 

 

 

1

--------------------------------------------------------------------------------


 

APPENDIX C

 

COMMODITY TRADING AUTHORITY

 

Solaise Capital Management LLP

Buchanan House

3 St. James Square

London

SW1Y4U

Attn:  James Walker

Facsimile:  44-207-510-8550

 

Dear Solaise Capital Management LLP:

 

SURYA Global Horizons, LLC (the “Company”) does hereby make, constitute and
appoint you as its attorney-in-fact to buy and sell commodity futures and
forward contracts (including foreign futures and options contracts) in
accordance with the Advisory Agreement between us and certain others.

 

 

 

Very truly yours,

 

 

 

SURYA GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

 

 

Dated as of August 1, 2011

 

 

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

 

ACKNOWLEDGMENT OF RECEIPT OF DISCLOSURE DOCUMENT

 

The undersigned hereby acknowledges receipt of Solaise Capital Management LLP’s
Disclosure Document dated May 2011.

 

 

 

SURYA GLOBAL HORIZONS, LLC

 

 

 

 

By:

BLACKROCK INVESTMENT MANAGEMENT, LLC,

 

 

its Manager

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert S. Ellsworth

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

 

 

Name: Lawrence M. Gail

 

 

Title: Managing Director

 

 

 

 

 

 

Dated as of August 1, 2011

 

 

 

2

--------------------------------------------------------------------------------


 

APPENDIX E

 

FSA RULES PROVISIONS

 

1.             Regulatory Status

 

1.1           The Trading Advisor is authorised and regulated by the FSA.

 

1.2           The Trading Advisor has categorised the Company and the Manager as
professional clients (as defined in the FSA Rules) and the Trading Advisor will
provide its services hereunder on that basis.

 

1.3           The Company and the Manager have the right to request that the
Trading Advisor re-categorises it as a retail client (as defined in the FSA
Rules) either generally or in specific circumstances.  However, it is the
Trading Advisor’s policy not to agree to such requests from its clients.

 

2.             Definitions

 

For the purposes of this Schedule D, the following terms shall have the
following meanings:

 

“Associate” has the meaning given to it in the FSA Rules;

 

“Broker” means a broker, dealer or other entity with which the Trading Advisor
places, on behalf of the Company, an order relating to one or more investments
for execution by that broker, dealer or other entity;

 

“Execution Factors” has the meaning given to it in the FSA Rules;

 

“FSA” means the Financial Services Authority of the United Kingdom and any
successor body carrying out all or any part of the functions of the FSA
applicable to the business of the Trading Advisor;

 

“FSA Rules” means the rules, guidance, principles and codes comprised in the
Handbook of Rules and Guidance issued by the FSA, as amended, extended,
consolidated, re-issued or re-enacted from time to time;

 

“Limit Order” has the meaning given to it in the FSA Rules;

 

“MTF” has the meaning given to it in the FSA Rules;

 

“Regulated Market” has the meaning given to it in the FSA Rules.

 

3.             Performance Evaluation

 

3.1           Under the FSA Rules, the Trading Advisor is required to establish
an appropriate method of evaluation and comparison, based on the investment
objective and approach and the

 

3

--------------------------------------------------------------------------------


 

types of investments to be included in the assets of the Company, so as to
enable the Company to assess the Trading Advisor’s performance.  Given the wide
investment objective and approach, the intention (underlying the investment
approach) to achieve absolute returns and the lack of a meaningful benchmark,
The Trading Advisor will evaluate and compare its performance by reference to
whether it has achieved absolute returns after deduction of fees.

 

4.             Execution of orders and transactions

 

4.1           The parties agree that, when executing transactions in investments
in relation to the Account, or placing orders on behalf of the Company with
Brokers for execution by those Brokers, the Trading Advisor shall (except to the
extent that it is following a specific instruction from the Company in relation
to the execution of an order) owe to the Company a duty to take all reasonable
steps to obtain the best possible result for the Company, taking into account
the Execution Factors that are relevant to the execution or placing of that
order under the terms of the Trading Advisor’s order execution policy.

 

4.2           The Trading Advisor’s order execution policy is set out in Annex A
to this Schedule E.

 

4.3           By signing this Agreement, the Company hereby expressly consents
to:

 

(A)          the Trading Advisor’s order execution policy as described in the
said Annex A; and

 

(B)           the execution outside of a Regulated Market or MTF of orders
relating to investments.

 

4.4           Subject to the FSA Rules, the Trading Advisor may, when executing
transactions in investments in relation to the Account, or placing orders on
behalf of the Company with Brokers for execution by those Brokers, aggregate
those transactions or orders with those of one or more of the Trading Advisor’s
other clients.  Aggregation may on some occasions operate to the disadvantage of
the Company.

 

4.5           To the extent that the Trading Advisor places a Limit Order for
the sale or purchase of equities that the Trading Advisor has placed with a
Broker for execution by that Broker, the Company expressly instructs the Trading
Advisor not to make public (and to use reasonable endeavours to procure that the
Broker does not make public) the details of that Limit Order unless the Trading
Advisor considers, in its absolute discretion, that it is appropriate for such
details to be made public (which shall, without limitation, be deemed to include
where the relevant Broker makes the relevant details of that limit order public
in circumstances where the Trading Advisor has given the Broker the discretion
to do so).

 

5.             Conflicts of Interest and Material Interests

 

5.1           The services of the Trading Advisor hereunder are not to be deemed
exclusive. The Company acknowledges that the Trading Advisor and its members,
officers, employees or Associates may from time to time act as investment
manager, Trading Advisor or dealer in relation to, or be otherwise involved in,
investment funds or managed accounts other than the Company which have a similar
objective to that in relation to the

 

4

--------------------------------------------------------------------------------


 

Company.  It is, therefore, possible that any of them may, in the course of
business, have potential conflicts of interest with the Company.  Each will, at
all times, have regard in such event to its obligations to the Company.

 

5.2           The Trading Advisor has a conflicts of interest policy which
specifies the procedures that it follows and the measures that it has adopted in
order to avoid such conflicts or to manage such conflicts in a way that ensures
fair treatment for its clients.

 

6.             Use of Dealing Commissions

 

6.1           The Trading Advisor may effect transactions with or through the
agency of another person with whom it has an arrangement under which that person
will from time to time provide to, procure for it or bear the cost of, the
provision of services in relation to:

 

(A)          the execution of transactions on behalf of customers of the Trading
Advisor, and

 

(B)           the provision of research services

 

and for which the Trading Advisor makes no direct payment but instead is
provided with such services in consideration of executing such transactions with
or through the agency of that person.

 

6.2           The Trading Advisor’s policy statement relating to such
arrangements is set out in Annex B to this Schedule D.

 

7.             Complaints

 

7.1           The Trading Advisor has in operation a written procedure in
accordance with the FSA Rules for the effective consideration and proper
handling of complaints from customers.

 

7.2           Any complaints should be referred to the Compliance Officer of the
Trading Advisor.

 

7.3           The Manager and the Company as professional clients do not have a
right of complaint to the Financial Ombudsman Service in respect of any act or
omission of the Trading Advisor which is or is alleged to be in breach of the
FSA Rules.

 

8.             Compensation

 

FSA-regulated business conducted by the Trading Advisor pursuant to this
Agreement is covered by the Financial Services Compensation Scheme to the extent
that the Company is an “eligible claimant” (as defined in the FSA Rules).  The
Financial Services Compensation Scheme compensates eligible claimants for losses
suffered as a result of the inability of an FSA-regulated firm to pay monies
due, or satisfy obligations owed, to them (typically as a result of the firm’s
insolvency).  Most types of designated investment business are covered for 100
per cent of the sum owed, to a maximum compensation of £50,000 per eligible
claimant.

 

5

--------------------------------------------------------------------------------


 

9.             Liability

 

Nothing in the Agreement shall exclude or restrict any duty or liability to the
Company which the Trading Advisor may have under the Financial Services and
Markets Act 2000 of the United Kingdom or the FSA Rules.

 

10.           Effect of FSA Rules

 

Although the conduct of the Trading Advisor is subject to the FSA Rules, this is
a matter between the FSA and the Trading Advisor.  The Company agrees that the
FSA Rules do not form part of, and are not incorporated into, this Agreement.

 

11.           Client Money and Assets

 

The Trading Advisor shall not hold client money or assets on behalf of the
Company.

 

6

--------------------------------------------------------------------------------


 

ANNEX A TO SCHEDULE D
SUMMARY OF THE TRADING ADVISOR’S ORDER EXECUTION POLICY

 

Introduction

 

The Trading Advisor endeavours to achieve best execution for its clients and
must document its execution arrangements to demonstrate how it complies with the
Markets in Financial Instruments Directive’s (“MiFID”) best execution
requirements when it executes an order, both when the Trading Advisor
places/transmits orders to a broker for execution or when it executes an order
through Direct Market Access (“DMA”).

 

MiFID requires firms to obtain the best possible result (rather than merely the
best price) and to take into account the following criteria for determining the
relative importance of the execution factors:

 

·      the characteristics of the client including the categorisation of the
client as retail or professional;

 

·      the characteristics of the client order (if there is a client order);

 

·      the characteristics of financial instruments that are the subject of that
client order; and

 

·      the characteristics of the execution venues/brokers to which that order
can be directed.

 

Execution Factors

 

A number of other factors can be taken into account when providing best
execution to clients such as: price, costs, speed, liquidity, settlement, client
objectives, order size and nature, venue and others (as relevant).

 

The Quality of Execution

 

When buying and selling financial instruments on its clients’ behalf, the
Trading Advisor takes all reasonable steps to achieve the best overall result
for its clients or “Best Execution”.  This involves considering the nature of
the clients’ orders and the market in question.

 

The Trading Advisor will use its knowledge, experience and judgement to execute
trades on its clients’ behalf taking into consideration a range of different
factors that include not just price, but also the costs incurred in the
transaction, the need for timely execution, the liquidity of the market, the
size of the order and the nature of the financial transaction, including whether
it is executed on a regulated market or over-the-counter.

 

The Trading Advisor will use its knowledge of each client’s circumstances and
requirements to determine the factors that it needs to take into account for the
purpose of providing Best Execution to the relevant client.

 

The Trading Advisor’s commitment to provide its clients with Best Execution does
not mean that it owes its client any fiduciary responsibilities over and above
the specific regulatory obligations

 

7

--------------------------------------------------------------------------------


 

placed upon the Trading Advisor or as may be otherwise contracted between the
Trading Advisor and its clients.

 

Order Execution Policy

 

The Trading Advisor has set out the criteria that determine how it selects the
different venues/brokers through which client orders may be executed. The
Trading Advisor has identified those venues/brokers on which it will most
regularly seek to execute/direct orders and which it believes offer the best
prospects for affording its clients Best Execution. The Trading Advisor will
also assess, on a regular basis, the quality of execution afforded by those
venues/brokers across its client base and whether it needs to change its
execution arrangements.

 

In selecting the most appropriate venues/brokers for the purpose of executing
client orders, the Trading Advisor will take into full account the factors
relevant to the order, including those set out above:

 

·      what the Trading Advisor reasonably assesses to be in the relevant
client’s best interests in terms of executing the relevant orders; and

 

·      such other factors as may be appropriate, including the ability of the
venue/broker to manage complex orders, the speed of execution, the
creditworthiness of the venue and the quality of any related clearing and
settlement facilities.

 

The Trading Advisor’s policy, in providing its clients with Best Execution, is,
so far as possible and subject to the processes set out below, to exercise the
same standards and operate the same processes across all the different markets
and financial instruments on which its clients’ orders are executed.  However,
the diversity in those markets and instruments and the kind of orders that
clients may place with the Trading Advisor mean that different factors will have
to be taken into account when the Trading Advisor assesses the nature of its
execution policy in the context of different instruments and different markets.
For example, there is no formalised market or settlement infrastructure for
over-the-counter transactions. In some markets, price volatility may mean that
the timeliness of execution is a priority, whereas, in other markets that have
low liquidity, the fact of execution may itself constitute best execution. In
other cases, the Trading Advisor’s choice of broker or venue may be limited
(even to the fact that there may only be one platform/market upon which the
Trading Advisor can execute its clients’ orders) because of the nature of the
clients’ orders or requirements.

 

Monitoring

 

The Trading Advisor monitors the effectiveness of the execution arrangements for
each instrument traded with each broker or venue through an evaluation of the
controls and related exceptions or through sample checks.  Such monitoring is to
be undertaken on the basis of the risk and impact on the client of the Trading
Advisor not meeting the relevant execution criteria.

 

When considered as a result of the above monitoring, the Trading Advisor shall
correct any deficiencies noted in execution arrangements.

 

8

--------------------------------------------------------------------------------


 

Annual Review

 

Annually (or when material change occurs to the ability to obtain the best
possible results for its clients) the Trading Advisor formally reviews its
execution arrangements considering whether its approved brokers/execution venues
are providing the best possible result for the Trading Advisor’s clients.

 

Disclosure

 

These arrangements have been summarised in a “Best Execution Disclosure
Statement” and a “Best Execution, Acknowledgement of Disclosure” which the
Trading Advisor provides to its clients on an annual basis or when it updates
this policy.

 

9

--------------------------------------------------------------------------------


 

ANNEX B TO SCHEDULE D

USE OF DEALING COMMISSIONS POLICY STATEMENT

 

(a)                                 The Trading Advisor may execute transactions
on behalf of the Company with a number of selected brokers.

 

(b)                                In the normal course of business, the Trading
Advisor has entered or may enter into arrangements (“Commission Arrangements”)
whereby the broker or dealer agrees to set aside a proportion of the commission
earned on transactions and to use this to discharge the cost of certain
permitted services related to the execution of transactions on behalf of
customers of the Trading Advisor and the provision of investment research
received by the Trading Advisor.  The services received under such arrangements
are directly relevant to and assist in the cost-effective provision of
management services generally by the Trading Advisor to its clients and are
consistent with practices in the markets in which the Trading Advisor does
business.

 

The Trading Advisor may agree that a broker or dealer shall be paid a commission
in excess of the amount another broker or dealer would have charged for
effecting the transaction so long as, in the good faith judgement of the Trading
Advisor, the amount of the commission is reasonable in relation to the value of
the brokerage and other services provided or paid for by such broker or dealer
under the Commission Arrangements.  The services paid for under Commission
Arrangements may be used by the Trading Advisor in connection with transactions
in which the Company will not participate.

 

In accordance with the FSA Rules, the Trading Advisor will not enter into such
Commission Arrangements on behalf of the Company unless the types of goods and
services provided to the Trading Advisor:

 

a)                                      are:-

 

related to the execution of trades on behalf of the Company; or

 

comprise the provision of research;

 

b)                                     do not constitute goods or services which
the FSA has specified do not satisfy the requirements of the FSA Rules in
respect of such arrangements (which are listed in Paragraph (4) below);

 

c)                                      will reasonably assist the Trading
Advisor in the provision of its services to the client on whose behalf orders
are being executed and do not, and are not likely to, compromise the ability of
the Trading Advisor to comply with its duty to act in the best interests of the
Company or its best execution obligations; and

 

d)                                     the receipt of which, and the payment for
which using the Commission Arrangements, would not result in the Trading Advisor
being in breach of the FSA Rules relating to the receipt of inducements.

 

Where the goods and/or services relate to the execution of trades on behalf of
the Company, the Trading Advisor shall ensure that the relevant goods and/or
services are:

 

10

--------------------------------------------------------------------------------


 

e)                                      linked to the arranging and conclusion
of a specific investment transaction (or series of related transactions); and

 

f)                                        provided between the point at which
the Trading Advisor makes an investment or trading decision and the point at
which the investment transaction (or series of related transactions) is
concluded.

 

Where such goods and/or services relate to the provision of research, the
Trading Advisor shall ensure that the relevant research:

 

g)                                     is capable of adding value to the
investment or trading decisions by providing new insights that inform the
Trading Advisor when making such decisions about the Portfolio;

 

h)                                     whatever form its output takes,
represents original thought, in the critical and careful consideration and
assessment of new and existing facts and does not merely repeat or repackage
what has been presented before;

 

i)                                         has intellectual rigour and does not
merely state what is commonplace or self-evident; and

 

j)                                         involves analysis or manipulation of
data to reach meaningful conclusions.

 

(c)                                 A list of the Commission Arrangements into
which the Trading Advisor has entered from time to time is available from the
Trading Advisor.

 

(d)                                The Trading Advisor shall not enter into
Commission Arrangements for the provision of the following goods and/or services
to it:

 

a)                                      services relating to the valuation or
performance measurement of portfolios;

 

b)                                     computer hardware;

 

c)                                      connectivity services such as electronic
networks and dedicated telephone lines;

 

d)                                     seminar fees;

 

e)                                      subscriptions for publications;

 

f)                                        travel, accommodation or entertainment
costs;

 

g)                                     order and execution and management
systems;

 

h)                                     office administrative computer software,
such as word processing or accounting programmes;

 

i)                                         membership fees to professional
associations;

 

j)                                         purchase or rental of standard office
equipment or ancillary facilities;

 

k)                                      employees’ salaries;

 

11

--------------------------------------------------------------------------------


 

l)                                         direct money payments;

 

m)                                   publicly available information; and

 

n)                                     custody services relating to designated
investments belonging to, or managed for, customers other than those services
that are incidental to the execution of trades.

 

(e)                                 The Trading Advisor shall provide the
Company with an annual statement setting out the details of the goods and
services that it has received during the preceding year under Commission
Arrangements.

 

(f)                                   This Schedule constitutes prior disclosure
by the Trading Advisor to the Company as required under rule 11.6.12R of the
FSA’s Conduct of Business Sourcebook.

 

12

--------------------------------------------------------------------------------